Title: To Thomas Jefferson from Anonymous, 24 June 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Rich. June 24, 1807
                        
                        The Grand Jury at four o’clock returned both the Bills against A Burr for treason and Misdemeanor—true
                            Bills.
                        The same against Blennerhasset—
                        The Chairman informed the Court that altho’ they had found these bills they had other important matters before
                            them, and had adjourned to tomorrow
                        Upon Motion to committ it was opposed and Burr’s counsel argued for beill. The C.J. inclines to do this, but
                            the discussion is not now closed. half past six.
                    